Case 2:18-mc-00175 Documentl Filed 10/23/18 Pagelon ,§gelD."H;,“l

2 z t w
' in

   
  

IN THE UNITED STATES DISTRICT COUR'I`
FOR THE SOUTHERN DISTRICT OF WEST VIRGINI`

IN RE
OFFICE OF DISCIPLINARY COUNSEL,

Petitioner,

V' Misc. No.: W

STEPHEN C. SLUSS, a member of
The West Virginia State Bar,

Respondent.

ATTORNEY REMOVAL ORDER

This Court has been notified by the Supreme Court of Appeals of West Virginia that the
license to practice law in the State of West Virginia of Stephen C. Sluss has been annulled by
Order entered on October 4, 2018, a copy of Which is attached hereto and made a part hereof.

IT IS ORDERED that the District Court records be amended to reflect the disciplinary
action and that Stephen C. Sluss is barred from appearances in this Court.

The Clerl< is further ORDERED to remove Stephen C. Sluss from the list of attorneys
admitted to practice in the District Court.

The Clerk is directed to send a certified copy of this order to Stephen C. Sluss at his last
known address of 421 Midland Trail, Hurricane, West Virginia 25526, to each divisional Clerk’s

Office in this District, and the Attorney Adrnission Coordinator.

ENTER:

   

gi

THOMAS E. ]OHNSTON, CHIEF ]UDGE

;,'/.»

 

 

Case 2:18-mc-00175 Document 1 Filed 10/23/18 Page 2 of 2 Page|D #: 2

STATE OF WEST VIRGINIA

At a Regular Term of the Supreme Court of Appeals, continued and held at Charleston,
Kanawha County, on 0ctober 4, 2018, the following order Was made and entered:

Oflice of Disciplinary Counsel,
Petitioner

vs.) No. 18-0191

Stephen C. Sluss, a member of 1 ,‘r ' ' ” "
The West Virginia State Bar,
Respondent

ORDER

On ]une 26, 2018, the petitioner, Oflice of Disciplinary Counsel, by Rachael L. Fletcher
Cipoletti, Chief Lawyer Disciplinary Counsel, filed a petition seeking annulment of the law license
in the State of West Virginia of the respondent, Stephen C. Sluss, pursuant to Rule 3.25, Rules of
LaWyer Disciplinary Procedure and the formal affidavit, under seal, of the respondent consenting
to voluntary disbarment.

Upon consideration and review of the petition seeking annulment, the Court is of the
opinion to and does hereby grant the petition lt is therefore ordered that the license to practice
law in the State of West Virginia of the respondent, Stephen C. Sluss, shall be, and it hereby is,
annulled.

]ustice Allen H. Loughry ll suspended and therefore not participating ]ustice Paul T.

Farrell sitting by temporary assignment

A True Copy

Attest: /s/ Edythe Nash Gaiser
Clerk of Court

 

 

